Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance: the prior art of record does not show or render obvious a directionally-dependent heave spring adapted to be transversely secured to a vehicle chassis. 
	Additionally the prior art made of record does not show or render obvious an anchor assembly comprising an anchor base and first and second opposed spaced-apart anchor cheek members extending from the anchor base, the portion of the vehicle suspension fastened to the anchor cheek members, the anchor base comprising a load-bearing skirt positioned in contact with the exterior surface of a transversely-oriented tubular member, the load-bearing skirt having a pair of spaced-apart opposed cut-outs, each of the pair of cut-outs having a shape that generally conforms to a shape of the exterior surface of the transversely- oriented tubular member; the anchor assembly further comprising a first boss positioned in first and second opposed apertures in the exterior surface of the transversely-oriented tubular member to define first and second transversely-oriented passages within the transversely-oriented tubular member, and a fastener connected to the anchor base and the first boss to secure the anchor base to the first boss.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 20160001627 A1 teaches an anchor base for use in a vehicle but which does not teach a load-bearing skirt. 
	WO 2013072873 A2 teaches a vehicle assembly, chassis, suspension, first and second load-bearing wheel hubs with associated control arms, anti-roll bar, and a portion of the vehicle suspension secured to a transversely-orientated tubular member, and a portion of the vehicle suspension secured to an anchor assembly comprising an anchor base and a first and second opposed spaced-apart cheek members extending from the anchor base. WO 2013072873 A2 does not teach a load bearing skirt for the anchor assembly, a pair of bosses, or a directionally dependent heave spring.
	US 5251930 A teaches a leaf spring transversely secured to a vehicle chassis in a manner similar to the heave spring of the claimed invention but it is neither directionally dependent nor functional as a lever arm.
	US 20130241167 A1 shows a vehicle suspension system with a leaf spring and transverse control arms which are rigid but does not teach its use as a heave spring nor does it teach that the structure is directionally dependent. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616